Citation Nr: 1301958	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  07-29 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, including secondary to service-connected patellofemoral syndrome of the left knee.  

2.  Entitlement to service connection for a left hip disability, including secondary to service-connected patellofemoral syndrome of the left knee.  

3.  Entitlement to service connection for a right hip disability, including secondary to service-connected patellofemoral syndrome of the left knee.  

4.  Entitlement to service connection for a low back disability, including secondary to service-connected patellofemoral syndrome of the left knee.  

5.  Entitlement to service connection for a kidney disorder, including right renal atrophy with renal insufficiency.  

6.  Entitlement to service connection for traumatic brain injury, including headaches.  

7.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.  

8.  Entitlement to an increased (compensable) evaluation for bilateral defective hearing.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and son

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1971 to June 1975.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Houston, Texas RO.  A hearing at the RO before the undersigned was held in August 2011.  The Board remanded the appeal for additional development in January 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

As noted above, the Board remanded the appeal for additional development in January 2012.  The RO undertook additional development as indicated in the Remand, including affording the Veteran appropriate VA examinations, and the claims file was returned to the Board in October 2012.  At that time, the Veteran was notified that he had 60 days to submit additional evidence and that he had the option to waive RO review of any additional evidence submitted or have his appeal remanded to the RO for consideration of any additional evidence.  In December 2012, within 60 days of the notification letter, the Veteran submitted additional evidence and indicated that did not waive RO consideration and requested that his appeal be remanded to the RO for initial review.  

In light of the Veteran's request, and to ensure full compliance with due process requirements, the claim is REMANDED for the following action:  

The RO should review the additional evidence received at the Board in December 2012, and readjudicate the merits of the Veteran's claim based on all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

